DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergkvist (US 8,627,988 B2) in view of Pigiel (US 3,332,120 A) and Sharp (US 4,009,808 A).
Regarding claim 6, Bergkvist discloses a baby carrier comprising shoulder straps (2a/2b), which are arranged to extend around both shoulder regions of a wearer, and a front piece (10) mounted on the shoulder straps so as to form a baby carrying pouch therebetween (Fig. 1), said front piece having a strip-like part (14/14a) connected to a lower portion of the shoulder straps via a coupling element (16), said strip-like part being movable lengthwise relative to the coupling element so as to adjust the size of the baby carrying pouch, the coupling element includes at least one eyelet (115a/115b) through which the strip like part is threaded and a moveable portion (carriage 117) to continuously lengthwise adjust the strip-like part.
Bergkvist does not specifically disclose that the moveable portion is a pin.
Pigiel teaches  a band securing device including continuous lengthwise adjustment and a moveable part that contacts the belt including a pin (13) and locking member (18) forming a movable carriage to lock the belt in place.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bergkvist and replace the moveable portion(carriage 117) with the locking member (18) and pin (13) of Pigiel in order to clamp and secure the strip like part because such a change would replace one known mechanism for another and would have yielded predictable results.  Further including a pin would allow the moveable part to rotate to a degree to better engage a portion of the strip like part and would allow for a more secure engagement when the strip like part is secured therein.
Bergkvist does not specifically disclose a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element.
Sharp teaches the ability to have a baby carrier including a strip like part extending below a seating portion of the baby carrier attached to as support portion, where the strip like part has an increasingly wide bottom section (8, Fig. 2) whereby when the seating portion is adjusted by removal of seams (9, 10, and 11) the bottom portion increases in size to accommodate a larger child in a larger seat section of the carrier (Col. 2; Ll. 58-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Bergkvist and have the width of the strip like portion to be wider than that coupling element because such a change would allow for a wider section of material to support the buttocks of a baby as the baby increases in size as suggested by Sharp.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, modified Bergkvist discloses the coupling element comprises two eyelets (115a/115b).
Regarding claim 9, modified Bergkvist discloses the coupling element is detachably connected to the shoulder straps (noting the shoulder straps extend down to the coupling element).
Regarding claim 11 and 12, modified Bergkvist does not specifically disclose a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, modified Bergkvist discloses the moveable pin extends at least a width W3 of the at least one eyelet to the degree that the pin as shown by Kazimierz and adapted to the Bergkvist device extends the entire width of the opening or pathway created for the strip like part to pass.
Regarding claim 14, modified Bergkvist discloses the moveable pin retains the strip-like part between the two eyelets (Fig. 4) noting the pin used to attach moveable part (117) retains the strip like part between eyelets (115a/115b).
Regarding claim 15-18, modified Bergkvist discloses the moveable pin (as included to attach portion 117) retains the strip-like part by a clamping effect between the moveable pin and the coupling element (noting the lower bar portion of the eyelet is formed as part of the coupling element) and is considered a base of the coupling element and the pin retains the strip like part with a base and between the moveable pin and the base.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergkvist (US 8,627,988 B2) in view of Pigiel (US 3,332,120 A) and Sharp (US 4,009,808 A) as applied to claim 6 above, and further in view of Norman (US 2002/0175194 A1).
Regarding claim 10, modified Bergkvist discloses the front piece is made of elastically flexible sheet that is enclosed in a fabric casing but does not specify the material is selected from a group consisting of cotton mesh, and jersey.
Norman teaches the ability to make a baby carrying device having portions made of jersey (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Bergkvist and use the teaching of Norman and make the front portion out of jersey material because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8-18 have been considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734